tcmemo_2013_94 united_states tax_court estate of john f koons iii deceased a manuel zapata personal representative petitioner v commissioner of internal revenue respondent john f koons iii revocable_trust estate of john f koons iii deceased a manuel zapata personal representative william p martin ii a manuel zapata robert w maxwell ii keven e shell michael s caudill and d scott elliott trustees petitioners v commissioner of internal revenue respondent docket nos filed date jon m anderson john w porter and keri d brown for petitioners w robert abramitis john t lortie and brandon s cline for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent issued a notice_of_deficiency to the estate of john f koons iii determining a deficiency in estate_tax of dollar_figure and a notice_of_deficiency to the john f koons iii revocable_trust determining a deficiency in generation-skipping_transfer_tax of dollar_figure after petitions were filed challenging both notices of deficiency and after answers were filed the cases were consolidated amendments to the answers were filed asserting increased deficiencies several issues were settled by the parties as reflected in a stipulation of settled issues filed on date the issues remaining to be resolved other than computational issues are 1the increased deficiencies resulted from the respondent’s position reflected in the amended answers that the value of the john f koons iii revocable trust’s interest in central investment llc on date the date of death of john f koons iii was dollar_figure in the notices of deficiency this value had been determined to be dollar_figure 2in the stipulation of settled issues the petitioner in docket no the case challenging the estate_tax notice_of_deficiency conceded an adjustment on schedule c mortgages notes and cash of dollar_figure set forth as adjustment a in the notice_of_deficiency the petitioner also conceded dollar_figure of the adjustment on schedule f other miscellaneous property of dollar_figure set forth as adjustment b in the notice_of_deficiency the respondent conceded the remaining dollar_figure of this adjustment in docket no the case challenging the generation-skipping_transfer_tax notice_of_deficiency the parties agreed that the deduction of dollar_figure million on continued is the estate of john f koons iii entitled to a deduction of dollar_figure of claimed interest_expense on a dollar_figure loan from ci llc to the john f koons iii revocable_trust we hold that the interest_expense is not deductible what is the fair_market_value of the john f koons iii revocable trust’s interest in central investment llc on date the date of death of john f koons iii we hold that the value is dollar_figure continued schedule k debts of the decedent for a life_insurance_policy on john f koons iii’s second former wife carolyn haynes koons should not be included as a preresiduary gift in the calculation of estate residue for purposes of determining the generation-skipping_transfer_tax in both consolidated cases the parties agreed that the petitioners should be entitled to an additional deduction under sec_2053 for reasonable administration_expenses incurred after the filing of petitioners’ form_706 united_states estate and generation-skipping_transfer_tax return including but not limited to attorney’s fees personal representative’s fees trustee’s fees and expert witness’ fees in an amount to be substantiated by the petitioners to the respondent before a decision is entered the petitioners agreed to submit a form_4421 declaration-- executor’s commissions and attorney’s fees for respondent’s review and the parties agreed that in the event the parties are unable to reach agreement regarding this deduction before a decision is entered by the court the petitioners shall be entitled to present this issue to the court for redetermination all references to sections are to the internal_revenue_code_of_1986 as amended findings_of_fact the case was tried in washington d c on the first day of trial the parties executed a stipulation of facts the stipulation of facts is hereby incorporated in these findings_of_fact with the exception of the portions to which respondent has made objections that have not been overruled the exhibits referenced by the stipulation of facts were offered as evidence their admissibility has been addressed by the court elsewhere in the record i background docket no concerns the estate of john f koons iii deceased hereinafter the estate the personal representative of the estate is a manuel zapata hereinafter zapata or the personal representative zapata is the successor personal representative to richard w caudill hereinafter richard caudill who was the personal representative of the estate when the petition in this docket was filed richard caudill was a resident of florida at the time the petition in this docket was filed zapata is a resident of florida and was a 3the court has not ruled on the admissibility of some portions of the stipulation of facts and some of the exhibits offered as evidence none of the materials in these two categories were cited by the parties in their proposed findings_of_fact nor does the court rely on these materials in reaching its conclusions resident of florida when the petition was filed at his death john f koons iii hereinafter koons or the decedent was a resident of florida the petitioners in docket no are the estate the john f koons iii revocable_trust hereinafter the revocable_trust zapata the successor personal representative of the estate and a trustee of the revocable_trust and william p martin ii robert w maxwell ii keven e shell michael s caudill hereinafter michael caudill and d scott elliott trustees of the revocable_trust the revocable trust’s principal place of administration was in ohio when the petition was filed the trustees of the revocable_trust resided in the following states when the petition was filed maxwell ohio zapata florida martin shell and michael caudill ohio and elliott florida ii koons’s birth marriage divorce and death koons was born in cincinnati ohio in on date he married patricia boyle koons they had four children and they were divorced on date on date koons married carolyn haynes koons they were divorced on date were subsequently remarried on date and were divorced again on date koons died on date he was a resident of florida at the time of his death koons was survived by his four children john f koons iv born currently a resident of florida deborah koons garcia born currently a resident of california james b koons born currently a resident of oregon and christina n koons born currently a resident of washington seven grandchildren caroline koons forrest born kathleen m koons peiffer born maura l koons born jeremy b koons born morgan n koons born nicholas koons baker born and c n k b born and two former wives patricia boyle koons and carolyn haynes koons the valuation_date of the estate is the date of koons’s death date iii chronology in koons’s father began buying shares in the burger brewing co which owned and operated a cincinnati brewery koons himself also purchased shares in the company and eventually became its president and ceo under koons’s leadership the company began bottling and distributing pepsi soft drinks in the 1960s in the 1970s the company stopped brewing beer altogether and changed its name from the burger brewing co to central investment corp hereinafter cic diversifying its business further it expanded into the vending-machine business by the 1980s koons was the largest stockholder of cic in cic got into a dispute with pepsico inc hereinafter pepsico about whether cic had the exclusive right to sell pepsi fountain syrup directly to restaurants movie theaters and other customers in cic’s territories in pepsico sued cic in the u s district_court in the suit pepsico sought a declaratory_judgment terminating cic’s perpetual exclusive agreements for the 4this is the business of selling food and drinks from vending machines manufacture and sale of pepsico beverage products in cic’s territories cic filed a counterclaim alleging that pepsico had breached the same agreements pepsico suggested to cic that the lawsuit could be resolved if cic left the pepsi-cola system by selling its pepsi-cola soft-drink business around date koons was approached by the head of pepsiamericas inc the nation’s second largest pepsi-cola bottling company hereinafter pas pas was an affiliate of pepsico pas proposed that cic sell its soft-drink business to pas as part of the settlement of the pepsico lawsuit between march and date cic conducted extensive negotiations with pas and pepsico at some point the negotiations were expanded to include the sale of cic’s vending-machine business on date koons executed a will under which he left the residue of his estate to the revocable_trust at death he had established the revocable_trust in on date central investment llc hereinafter ci llc was formed as a wholly owned subsidiary of cic in preparation for the sale of its soft- drink and vending-machine businesses to pas cic planned to transfer all its other assets to ci llc an operating_agreement for governing ci llc was executed by cic which was its sole member at the time on date cic began to transfer its non-soft-drink and non- vending-machine assets to ci llc these transfers were completed on date in the meantime on date pas and the shareholders of cic executed a stock purchase agreement hereinafter the spa the other parties to the spa were cic ci llc and cic holding llc cic holding llc was a short- lived holding_company that was created and merged out of existence in the course of cic’s sale of its soft-drink and vending-machine businesses to pas when the spa was executed koons owned of the voting common_stock of cic and of the nonvoting common_stock of cic two of the four koons children held cic shares directly all four children held shares indirectly through the koons family_trust which had been formed on date the assets of the koons family_trust were divided into four shares share jf for the benefit of john f koons iv share jb for the benefit of james b koons share c for the benefit of christina n koons and share d for the benefit of deborah koons garcia the spa required that cic’s non-soft-drink and non-vending-machine assets be transferred to ci llc on or before the day before the closing the spa 5these exact percentages were stipulated required cic to distribute its membership interest in ci llc to the cic shareholders this transfer was required to be made on the day before the closing of the spa the spa also required the cic shareholders to transfer their shares in cic to cic holding llc in exchange for proportionate membership interests in cic holding llc this transfer was required to take place before the closing the spa required cic holding llc--on the closing date--to sell all shares of cic to pas for approximately dollar_figure million plus a working_capital adjustment the spa required the closing to occur on date or on a later date to be determined by the parties to the spa not later than the third business_day after the fulfillment by the parties of certain obligations under the spa including the transfer of assets from cic to ci llc as has been stipulated a step in the process by which the sale of cic shares was accomplished was that pepsico would pay dollar_figure million to cic to settle the lawsuit and cic would contribute the dollar_figure million to ci llc however the dollar_figure million payment the dollar_figure million contribution and the settlement of the lawsuit are not reflected in the written terms of the spa 6after this step was completed the shares of cic would be held by cic holding llc and the membership interests in cic holding llc would in turn be held by the former shareholders of cic the koons children’s agreement to the sell their cic shares was conditioned on ci llc’s agreement to offer to redeem their interests in ci llc on date ci llc issued a letter to each of the children in which it offered to redeem their membership interests the letter stated that this offer was open only during the 90-day period following the closing of the spa the letter stated that if the child chose to accept this offer then certain enumerated terms and conditions applied the third such term or condition consisted of multiple provisions governing the redemption price under these provisions the purchase_price of the membership interest would be equal to the child’s proportionate share of a the value of ci llc’s assets minus b ci llc’s liabilities the value of ci llc’s assets was required to be determined through the following procedure ci llc would propose to the child and each of the other three koons children a value for ci llc’s assets if the majority of children who accepted the offer disagreed with the proposed value ci llc would hire an appraiser to determine the value of the assets 7the stipulation states on or about date the koons children agreed to the sale to pas of cic shares held by them directly or indirectly conditioned on ci llc’s agreement to offer to redeem their interests the appraiser’s fee would be paid by ci llc and by the children accepting the offer and the determination of the appraiser would be binding on ci llc and the children accepting the offer the tenth term or condition included the following provision your acceptance will result in the purchase of the identified membership interest s the letter stated that the purchase_price would be reduced by the amounts of any distributions from cic llc to the children after the closing of the spa and before the child’s interest was redeemed on date pepsico paid dollar_figure million to cic to settle the lawsuit cic contributed the dollar_figure million to ci llc on date cic distributed its membership interest in ci llc to the various shareholders of cic in the same proportions as their ownership interests in cic shortly before the spa’s closing date the shareholders of cic transferred their cic shares to cic holding llc in exchange for membership interests in cic holding llc the result of this transfer was that cic holding llc was the sole owner of the shares of cic the spa closed on date pursuant to the spa cic holding llc sold all shares of cic to pas for dollar_figure million plus a working_capital adjustment the ultimate purchase_price pas paid to cic holding llc was approximately dollar_figure million after the closing on date cic holding llc was merged out of existence and into ci llc the parties have stipulated that this merger was part of the same transaction as the sale of the cic shares to pas the merger of cic holding llc into ci llc resulted in ci llc’s owning the proceeds from the pas sale approximately dollar_figure million after payment of final working_capital adjustment the dollar_figure million pepsico paid to settle the lawsuit and the assets cic formerly owned except for its soft-drink and vending-machine assets ci llc was also liable for various postclosing obligations that were set forth in the spa ci llc was now owned by the former sec_2 of the spa required ci llc to enter into an agreement to provide transition services to pas with an initial term ending months after the closing of the spa ci llc and pas executed the transition services agreement on date pas paid ci llc a monthly fee for its services as required by the agreement sec_9_1 of the spa prohibited ci llc koons and the shareholders of ci llc from directly or indirectly engaging in the business of the bottling distribution and sale of soft drinks and the ownership of vending-machine operations in ohio and florida until date except as a passive owner with no active_participation in the business of not more than of the outstanding_stock of a continued shareholders of cic in the same proportions as their respective shareholdings in cic before the sale pursuant to sec_9_3 of the spa ci llc was required until date to a own directly at all times cash cash equivalents or marketable_securities with an aggregate fair_market_value of at least dollar_figure million and b maintain a positive net_worth at all times of at least dollar_figure million on date koons borrowed dollar_figure million from u s bank national association the repayment date was date continued corporation or as an employee providing services to pas or cic koons and four other key executives of ci llc were required to enter into agreements with pepsico not to participate in or have an interest in any nonalcoholic beverage business in the united_states through that date at the time the transaction with pas closed cic was in the process of dealing with an environmental matter regarding waste water discharge at cic’s riviera beach florida production facility pursuant to sec of the spa if cic did not bring operations at the facility into compliance with the osha carbon dioxide standard by the date of the closing a pas would take the steps necessary to bring the facility into compliance and ci llc would pay all costs reasonably incurred by pas in order to do so and b ci llc would pay all penalties of noncompliance pursuant to sec dollar_figure of the spa ci llc warranted that a cic and its subsidiaries were in compliance with and not liable under environmental occupational safety and health laws b there were no pending environmental claims regarding any of cic’s facilities c there were no hazardous materials present or released by cic and its subsidiaries and d there would be no reasonable basis for cic and its subsidiaries to receive any citation related to hazardous activity or materials or other environmental health or safety liabilities pursuant to sec_11 and of the spa ci llc’s liability for its warranties under sec dollar_figure expired after date effective date ci llc’s operating_agreement was amended as amended the operating_agreement provided that ci llc was to be managed by a board_of managers the board_of managers was to be appointed by majority vote of the members the board_of managers could be removed without cause by a majority vote of the members a majority vote of the members was required for amending the operating_agreement and for the llc’s consolidation merger sale of all or substantially_all of its assets liquidation dissolution or winding up the board_of managers was required to consult with a board_of advisors that included koons’s children the board_of managers was required under sec_3_4 of the operating_agreement to make distributions to the members to cover the members’ federal and state_income_tax liabilities for their shares of ci llc’s profits the board_of managers was permitted to make distributions to the members of distributable cash defined as for any fiscal_year all revenues and other receipts less all cash expenditures and less the reservation of funds deemed necessary or desirable by the board_of managers at its sole discretion members of ci llc were permitted to transfer their membership interests to koons’s direct lineal_descendants including his children and grandchildren transfers to other persons were permitted only with a vote of the members no member could be obligated to make additional capital contributions unless unanimously approved by all the members on date cic completed the transfer of its non-soft-drink and non-vending-machine assets to ci llc among the assets transferred to ci llc was queen city racquet club llc a health fitness club in cincinnati that had been owned by cic since on date ci llc made a pro_rata distribution of dollar_figure million to its members koons received approximately dollar_figure million from that distribution 9from its inception through ci llc has made the following distributions to its members continued the four koons children either directly or indirectly received approximately dollar_figure million under the terms of the letters from ci llc offering to redeem their interests this payment reduced the amount that ci llc was required to pay the children upon the redemption of their interests in ci llc on the same day date koons repaid the date dollar_figure million loan from u s bank national association continued date date date date date date date date date date date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on the same day date koons lent dollar_figure million to ci llc the loan was due_date it carried an interest rate of on date christina n koons signed the date letter offering to redeem her interest in ci llc she was the first of the four children to accept the offer on date james b koons signed the date letter offering to redeem his interest in ci llc he was the second of the four children to accept the offer on date koons amended the terms of the revocable_trust the record establishes that koons’s children were among the beneficiaries of the revocable_trust before the amendment the amendment removed them as beneficiaries of the revocable_trust and after the amendment the beneficiaries of the revocable_trust were koons’s grandchildren the lineal_descendants of koons’s grandchildren and the surviving spouses of either group other than this the record reveals little about the terms of the revocable_trust before this amendment or the terms of the revocable_trust immediately after this amendment until it was next amended on date on date koons contributed his membership interest in ci llc to the revocable_trust on date koons again amended the terms of the revocable_trust it is unclear what terms of the revocable_trust were changed by this amendment this amendment did not change the beneficiaries of the revocable_trust thus the beneficiaries remained koons’s grandchildren the lineal_descendants of koons’s grandchildren and the surviving spouses of either group the full terms of the revocable_trust after this amendment are in the record the duration of the revocable_trust is perpetual article v of the revocable_trust document authorized the trustees to manage the assets of the trust it stated that the trustees may borrow money for any purpose that the trustees may deem advisable article ii provided that koons could revoke the trust and that if he did so all the assets of the trust were to revert to himdollar_figure the revocable_trust provided that during koons’s lifetime the trustees were to accumulate income in the trust or pay any part of the income or principal to koons or for koons’s benefit as directed by koons in writing furthermore koons had the right during his lifetime to direct the trustees how to exercise the voting powers of the revocable trust’s membership interest in ci llc and to direct the trustees how to dispose_of the revocable trust’s membership interest in ci llc the revocable_trust 10koons’s power_to_revoke the trust was apparently not a power that transferred to his personal representative at his death none of the parties suggest otherwise document provided that after koons’s death the trustees were to pay to koons’s executor any sum requested by the executor for the payment of estate_taxes expenses or bequests or other obligations of the koons estate excluding non-contractual claims the assets remaining after these payments to the executor were to be administered by the trustees the trustees were to accumulate income in the trust or pay any part of the income or principal to koons’s grandchildren the lineal_descendants of koons’s grandchildren and the surviving spouses of either group the revocable_trust document provided that if a trustee resigned the trustee would be replaced by a person approved by a majority of the trustees no replacement trustee could be a descendant of koons the trustees of the revocable_trust when koons died on date were richard caudill michael caudill shell martin elliott and g jack donson jr also on date koons created a revocable_trust known as the j f koons iii supplemental revocable_trust dated created a revocable_trust known as the j f koons iii revocable_trust for the benefit of 11the specific terms of this trust are not in the record mary jane mitchell and john h mitchell dated and restated the gstt exempt appointment trustdollar_figure on date koons signed instructions to the trustees of the revocable_trust directing them to vote the trust’s interest in ci llc in favor of amending the ci llc operating_agreement in the manner set forth in an exhibit attached to the instructions to i eliminate his children as permitted transferees of membership interests ii eliminate the board_of advisors which included his children and iii for the first years of ci llc’s operations limit discretionary distributions per year to of the excess of distributable cash over income_tax distributions made under sec_3_4 on date james b koons wrote a letter to his father complaining that the terms of the redemption offer felt punitive but thanking him for the exit vehicle and acknowledging that the children would like to be gone he made various other complaints observations and suggestions he predicted that the board_of managers of ci llc would attempt to justify its existence by having the company buy operating businesses when according to him it would be 12the specific terms of this trust are not in the record 13the terms of this trust are not in the record better for the owners of the company if the company invested in passive_assets he continued this brings me to another comment from one of my lawyers his opinion is the structure of the operating_agreement guarantees litigation it is not a question of if only when when the board_of managers starts making decisions that benefit themselves over the koons family which they will there will be litigation you can count on it he emailed a copy of the letter to each of his siblings on date john f koons iv signed the date letter offering to redeem his interest in ci llc he was the third of the four children to accept the offer on date koons transferred of the payments payable to him under his dollar_figure million loan to ci llc of date specifically he transferred of the payments to the trustee of the j f koons iii supplemental revocable_trust dated and of the payments to the trustee of the j f koons iii revocable_trust for the benefit of mary jane mitchell and john h mitchell dated on date deborah koons garcia signed the date letter offering to redeem her interest in ci llc she was the last of the four children to accept the offer on date the operating_agreement for ci llc was amended to limit for years the annual amounts of discretionary distributions to ci llc members to of the excess of distributable cash over income_tax distributions made under sec_3_4 a few days before he died he died on date koons responded to the date letter from his son james b koons koons wrote i am going to study your letter of february 21st and if i wish to accept any of your suggestions i will let you know at an appropriate time on date koons died as noted above koons had already transferred his interest in ci llc to the revocable_trust at the date of koons’s death the revocable_trust had a total percentage interest in ci llc which included a voting interest and a nonvoting interest the net asset value of the assets and liabilities of ci llc at the date of death was dollar_figure the following is a list of assets and liabilities of ci llc as of the date of death cash accounts_receivable trade accounts_receivable other inventory prepaid expenses current_assets dollar_figure big_number big_number big_number big_number big_number land building improvements machinery equipment property under capital leases accumulated depreciated total plant property equipment other assets total other assets total assets current portion of ltd accounts_payable accrued income_tax accrued taxes - other accrued payroll customer deposits accrued other current liabilities notes payable to decedent lease obligation to related_entity long term liabilities paid-in capital accumulated other comp income retained earnings members equity total liabilities and equity net asset value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number set forth in a table below is a list of the owners of membership interests of ci llc as of the date date of death name voting percentage interest nonvoting percentage interest percentage interest j f koons iii revocable_trust patricia b koons james b koons christina n koons koons family_trust share jf koons family_trust share d koons family_trust share jb koons family_trust share c john f koons iii trust a k a krw trust share c john f koons sr ethel bolan koons trust trust a caroline m koons present_interest trust kathleen m koons present_interest trust maura l koons present_interest trust jeremy b koons present_interest trust morgan n koons present_interest trust nicholas koons baker present_interest trust c n k b present_interest trust j f koons iii irrevocable gst_exemption trust patricia b koons irrevocable gst_exemption trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1upon his death koons exercised a limited_power_of_appointment to transfer this interest to the gstt exempt appointment trust as restated on date john f koons sr and ethel bolan koons were koons’s parents of the membership interests shown in the table above the following interests were owned directly or indirectly by the koons children james b koons christina n koons koons family_trust share jf koons family_trust share d koons family_trust share jb koons family_trust share c john f koons iii trust a k a krw trust share c at the time of koons’s death ci llc had approximately employees who were providing services relating to information systems accounting tax and employee_benefit_plan administration among other things to pas for a monthly fee paid_by pas to ci llc as required by the transition services agreement see supra p and note as of date the redemptions of the ci llc membership interests owned by the koons children ultimately closed ci llc made initial closing payments to the children on or about date and made final payments on or about date the total amount ci llc paid in redemption of its membership interests was dollar_figure an amount that does not include the dollar_figure million pro_rata distribution made on date the recipients of the redemption payments were james b koons christina n koons koons family_trust share jf koons family_trust share d koons family_trust share jb koons family_trust share c john f koons iii trust a k a krw trust share c after the redemption of the koons children’s interests on date the revocable trust’s interest was a total percentage interest in ci llc a voting interest and a nonvoting interest below is a table showing the owners of the membership interests of ci llc immediately after the redemptions name j f koons iii revocable_trust patricia b koons gstt exempt appointment trust as restated on date this interest was formerly owned by the john f koons sr ethel bolan koons trust trust a caroline m koons present_interest trust kathleen m koons present_interest trust voting percentage interest nonvoting percentage interest total percentage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure maura l koons present_interest trust jeremy b koons present_interest trust morgan n koons present_interest trust nicholas koons baker present_interest trust c n k b present_interest trust j f koons iii irrevocable gst_exemption trust patricia b koons irrevocable gst_exemption trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure effective date ci llc’s operating_agreement was amended by amendment no the amendment barred transfers of membership interests to the koons children by checks dated august and date ci llc repaid in full its dollar_figure million promissory note to koons of date employees of ci llc oversaw the design and construction of capital projects to remediate elevated levels of carbon dioxide in certain areas of the production facility in riviera beach florida employees of ci llc thereafter reviewed field testing with consultants to verify that the remediation completely addressed the issues once the corrections were complete ci llc entered into a release agreement with pas on date and paid pas dollar_figure to settle its obligations under the spa pertaining to the riviera beach facility in date ci llc acquired an operating company t t pallets inc for approximately dollar_figure million the company was engaged in the wood pallet recycling business effective date ci llc’s operating_agreement was amended by amendment no amendment no modified sec_3_4 of the agreement which had required ci llc to make distributions to the members of ci llc to cover the federal and state income taxes that members would pay on their shares of ci llc’s profits amendment no provided that the members’ tax_liability for these purposes included local_taxes not merely federal and state taxes in addition to its interest in ci llc which was held through the revocable_trust the estate’s assets as of date were liquid_assets estate revocable_trust j f koons iii supplemental revocable_trust dated burger trust subtotal illiquid assets estate ibis country club membership interest and interest in koons poisson building partnership revocable_trust residences in indian hill ohio ryland heights kentucky and jupiter florida subtotal total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number 1this is the value as reported by the estate on the estate_tax_return the value comprised dollar_figure for the ibis country club membership interest and dollar_figure for the interest in the koons poisson building partnership however the parties have agreed that the value of the estate’s interest in the koons poisson building partnership as of the date of koons’s death was dollar_figure rather than dollar_figure on date ci llc’s board_of managers executed a consent resolving that it is in the best interests of the company to loan the revocable_trust the principal_amount of dollar_figure on date ci llc lent the revocable_trust dollar_figure in exchange for a term promissory note in the principal_amount of dollar_figure pincite per year interest with principal and interest due in equal installments of approximately dollar_figure million each between august and february the terms of the loan prohibited prepayment the total interest component of the installments is dollar_figure the proceeds of the loan would be used to make a payment toward the estate and gift_tax liabilities the revocable trust’s primary asset was its interest in ci llc the revocable trust’s anticipated source of funds for payment of the principal of dollar_figure and interest of dollar_figure was distributions from ci llc at the time of the loan ci llc had over dollar_figure million in highly liquid_assets it owned only two operating companies queen city racquet club llc and t t pallets inc the assets of the two companies constituted a small fraction--4 --of ci llc’s assets the table below shows the owners of ci llc when the loan was entered into date name total ownership interest1 j f koons iii revocable_trust patricia b koons koons’s first former wife as reflected in the previous table approximately as reflected in the previous table trustees if owner is a_trust richard caudill michael caudill shell martin elliott and donson beneficiaries if owner is a_trust koons’s grandchildren the lineal_descendants of koons’s grandchildren and the surviving spouses of either group n a n a gstt exempt appointment trust as restated on date as reflected in the previous table koons’s grandchildren and their lineal_descendants richard caudill michael caudill shell martin donson and elliott seven present_interest trusts caroline m koons present_interest trust kathleen m koons present_interest trust maura l koons present_interest trust jeremy b koons present_interest trust morgan n koons present_interest trust nicholas koons baker present_interest trust and c n k b present_interest trust patricia b koons irrevocable gst_exemption trust j f koons iii irrevocable gst_exemption trust as reflected in the previous table shell and michael caudill each of koons’s grandchildren each of the present_interest trusts terminates when the beneficiary turns forty-five as reflected in the previous table as reflected in the previous table donson and elliott patricia b koons’s lineal_descendants and their surviving spouses donson and elliott koons’s lineal_descendants and their surviving_spouse sec_1the voting percentage interests nonvoting percentage interests and total percentage interests on date are the same as those reflected in the prior table showing the voting percentage interests nonvoting percentage interests and total percentage interests immediately after the date redemptions there are two reasons we conclude that the voting percentage interests nonvoting percentage interests and total percentage interests on date are the same as those immediately after the date redemptions first the respondent contends that the percentage interests were the same on date as immediately after the date redemptions and the petitioners do not contend otherwise second exhibit 24-j contains a list of percentage interests on date the day before the loan that is the same as the percentage interests immediately after the date redemptions on date michael cundall the son of koons’s sister betty lou cundall filed suit against all owners of ci llc membership interests he alleged that in koons had breached his fiduciary duties as the trustee of michael cundall’s immediate family’s trust and as president of cic when cic had redeemed the trust’s interests in cic in on date the ohio supreme court held that the suit was barred by the statute_of_limitations on date the revocable_trust received a distribution from ci llc of approximately dollar_figure million it used the distribution to pay koons’s income_tax_liability for on or about date the estate timely filed a form_706 hereinafter the estate_tax_return the estate had received a three-month extension of time to file because of hurricane wilma in addition to an automatic filing extension of six months the estate reported on the estate_tax_return that the fair_market_value of the revocable trust’s interest in ci llc as of the date of death was dollar_figure this reported value is based on a report prepared by mukesh bajaj dated date on schedule j of the estate_tax_return the estate claimed a deduction of dollar_figure for the interest on the loan from ci llc to the revocable_trust in date ci llc acquired an operating company ck products llc for approximately dollar_figure million this company and t t pallets inc were the only two operating companies ci llc acquired although it has conducted investigations of numerous other acquisition opportunities on date the beneficiaries of the present_interest trusts ie koons’s grandchildren requested that the present_interest trusts’ interests in ci llc be redeemed at book_value on date ci llc decided not to redeem the interests of the koons grandchildren held by the present_interest trusts annually since ci llc has accrued interest_income associated with the loan to the revocable_trust on its books and recognized and reported the income for tax purposes t t pallets inc ’s business was adversely affected by the recession and ultimately the decision was made to wind down the business in date ci llc sold most of t t pallets inc ’s assets in ci llc’s subsidiaries queen city racquet club llc t t pallets inc and ck products llc generated positive operating cashflow of dollar_figure and distributed approximately dollar_figure million to ci llc opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner are incorrect tax ct r pract proc a 138_tc_382 this rule has exceptions the commissioner has the burden_of_proof with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer tax ct r pract proc a and with respect to any factual issue for which the taxpayer has introduced credible_evidence and met other requirements sec_7491 and our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure the estate cannot deduct dollar_figure of projected interest_expense on the dollar_figure loan from ci llc to the revocable_trust the liquid_assets held by the estate not including its interest in ci llc held through the revocable_trust were about dollar_figure million on date the estate faced an estate-tax liability of approximately dollar_figure million and the revocable_trust faced a generation skipping transfer_tax liability of approximately dollar_figure million as these liabilities were reported on the petitioners’ tax returns and dollar_figure million and dollar_figure million respectively as subsequently determined in the notices of deficiency to raise the money to pay the liabilities the revocable_trust borrowed dollar_figure million from ci llc in under the terms of this dollar_figure million loan the interest and principal payments were to be made by the revocable_trust in installments from the year through because the installments were deferred for over years the interest component of the installments was high it totaled dollar_figure sec_2053 provides that for the purposes of the estate_tax the taxable_estate is determined by deducting from the value of the gross_estate various amounts including administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered administration expense deductions against the gross_estate are limited by regulation to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it sec_20_2053-3 the regulation further provides expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions id interest payments on loans can be deducted if the loan is necessary to raise money to pay the estate_tax without liquidating the assets of the estate at forced-sale prices see 36_bta_698 estate of gilman v commissioner tcmemo_2004_286 collecting cases it was not necessary for the revocable_trust to borrow the dollar_figure million from ci llc in order to pay the two federal tax_liabilities when it borrowed the money on date the revocable_trust had voting control_over ci llc ci llc had over dollar_figure million in highly liquid_assets the revocable trust had the power to force ci llc and its board_of managers to make a pro_rata distribution to its members including the revocable_trust itselfdollar_figure the revocable trust’s ability to force ci llc to distribute its assets made it unnecessary for the revocable_trust to borrow from ci llc see 133_tc_340 estate of stick v commissioner tcmemo_2010_192 the petitioners argue that the loan was preferable to a distribution of cash from ci llc to the revocable_trust because a cash distribution would leave ci llc with less cash to buy businesses but the loan also depleted ci llc of cash ci llc transferred the principal_amount of the loan--dollar_figure million--to the revocable_trust on or about date and lending money to the revocable_trust did not avoid the necessity of making distributions altogether it merely postponed the necessity to repay the loan the revocable_trust will have to rely on future distributions from ci llc thus ci llc will eventually need to make distributions to the revocable_trust 14the revocable trust’s voting interest was sufficient to allow it to amend the operating_agreement to remove the limit on discretionary distributions that had been added to the operating_agreement on date a majority vote was required to amend the operating_agreement furthermore the estate must remain active long enough for the loan to be repaid the loan repayments are due to years after the death of koons keeping the estate open that long hinders the proper settlement of the estate see sec_20_2053-3 the loan was not necessary to the administration of the estate therefore the projected interest to be paid under the loan is not a deductible administration expense of the estatedollar_figure the fair_market_value of the revocable trust’s interest in ci llc as of date koons’s date of death is dollar_figure the next issue is the fair_market_value of the revocable trust’s interest in ci llc when koons died on date on that day the net asset value of ci llc’s assets was dollar_figure the revocable_trust owned a total interest in ci llc which was a voting interest and a nonvoting interest the pro_rata asset value of the revocable trust’s interest i sec_50 multiplied by dollar_figure or dollar_figure the parties agree that the value of the revocable trust’s interest in ci llc is less than the pro_rata asset value the parties agree that the difference is due to the lack of marketability of the interest in 15the respondent also contends that the loan was not bona_fide we need not reach this issue ci llc as compared to the marketability of ci llc’s underlying assetsdollar_figure however the parties disagree on the magnitude of the marketability discount the petitioners contend that the marketability discount i sec_31 which would cause the value of the revocable trust’ sec_50 interest to be dollar_figure the respondent contends that the marketability discount is which would cause the value of the revocable trust’ sec_50 interest to be dollar_figure the parties rely on expert testimony to establish the appropriate discount to be applied a the petitioners’ expert bajaj the petitioners called mukesh bajaj as an expert witness bajaj holds a ph d in finance from the university of california at berkeley he served as an assistant professor of finance and business economics at the university of southern california until bajaj’s expert report which along with his expert rebuttal report was admitted as testimony is different from the report he prepared that was attached to the estate_tax_return bajaj’s expert report first considered whether there should be a potential adjustment for the subject ci llc interest’s premium or discount associated with the control or lack thereof of the operating decisions of the llc bajaj 16as explained below neither party agreed that the value should be adjusted for control or lack thereof concluded that no premium should be applied because the holder of the revocable trust’s interest in ci llc would have had only voting power and would not have had sufficient control to enable the holder of that interest to derive what bajaj called private benefits he opined that even a holder of a voting interest in ci llc which was the fractional interest held by the revocable_trust after ci llc redeemed the children’s interests on date could not have accrued private benefits reasoning that the operating_agreement limited the discretionary distributions of assets by the board_of managers the spa prevented ci llc from dissolving and distributing all its assets until after date and a supermajority vote of the members was required for some actionsdollar_figure bajaj did not apply a discount for lack of control bajaj then determined the discount for lack of marketability as an initial step he used the following equation to explain the difference between the price of the publicly-traded stock of a company and the price of the same type of 17bajaj referred to the limitation imposed by the amendment of date 18bajaj was referring to sec_9_3 of the spa 19under the operating_agreement no member could be obligated to make additional capital contributions without unanimous approval of all the members furthermore transfers of interests to persons not direct descendants of koons required a vote of the members stock of the same company sold privately under the regulatory restriction that the buyer must wait before reselling the shares discount fraction of shares issued - financial distress - registration indicator business risk the equation was taken from hi sec_2001 regression study of companies see mukesh bajaj david j denis stephen p ferris atulya sarin firm value and marketability discounts j corp l to apply the equation to the revocable trust’ sec_50 interest in ci llc bajaj assigned the following values to the equation’s independent variables to fraction of shares issued to financial distress to registration indicator and for business riskdollar_figure the assignment of these values resulted in a discount of which bajaj determined was an initial marketability discount for the revocable trust’s interest in ci llc bajaj believed that the revocable trust’s interest in ci llc was different in some ways from the shares in the companies that were used to derive this equation to adjust for these differences he determined that the net asset value of ci llc should be reduced by an additional marketability discount 20pages of bajaj’s report explained the independent variables and page explained the values he assigned to the independent variables of the discount was specifically intended to account for the effect of the following differences between ci llc and the companies involved in the study ci llc could not be dissolved until date pas had the right under the transition services agreement to purchase services from ci llc ci llc and its employees were bound by noncompetition agreements ci llc was liable to pay the costs of carbon-dioxide compliance at the riviera beach facility under the spa ci llc was liable for environmental representations and warranties made under the spa ci llc was liable for insurance claims then bajaj imposed an additional discount because ci llc was a closely-held small unknown limited_liability_company and an interest in ci llc could not be sold to persons not direct descendants without a vote of the members as a result of the and discounts the total discount arrived at by bajaj wa sec_31 dollar_figure bajaj therefore opined that the value of the revocable 21bajaj was referring to sec_9_3 of the spa 22according to our calculation this percentage should be equal to - we calculate this to be which rounds to the difference between our calculation and bajaj’s calculation seems to be continued trust’s interest was equal to the pro_rata net asset value of ci llc’s assets minu sec_31 b the respondent’s expert burns the respondent called francis x burns as an expert witness burns is an experienced appraiser who is accredited by the american society of appraisers and the institute of business appraisers his expert report and expert rebuttal report were admitted into evidence as testimony burns first considered whether the degree of control_over ci llc that would be exercisable by the owner of the revocable trust’s interest should have an effect on the value of the interest compared to the pro_rata share of the value of the company’s assets in determining the nature of the control rights residing in the revocable trust’ sec_50 interest burns considered the interest to be a majority interest in ci llc even though the interest was only a voting interest on the date of koons’s death burns believed it was reasonably foreseeable continued caused by a rounding error bajaj made in one of his intermediate calculations the intermediate calculation which appears in para of his report is the correct intermediate calculation when rounded to the nearest tenth of a percentage i sec_29 not that the redemptions of the interests of the four children would occur such redemptions would increase the voting power of the revocable trust’s interest to even this degree of control did not justify a control premium according to burns burns observed that ci llc’s major assets were cash rather than operating_assets burns stated it was unlikely that a controlling member in ci llc could extract value above its pro-rata claim on company assets conversely burns found no justification for discounting the value of ci llc’s assets for the lack of control burns reasoned that the voting power of the interest in question--70 --allowed the owner to control the board_of managers burns concluded that neither a premium nor a discount should be made on account of control the next step in burns’s analysis was to determine a discount for lack of marketability burns took into account bajaj’ sec_2001 study of restricted_stock among other studies unlike bajaj however burns did not use this study to perform a regression analysis to predict the marketability discount for the ownership_interest in ci llc burns opined that a marketability discount was warranted in reaching this conclusion burns considered the following characteristics of the revocable trust’ sec_50 interest in ci llc there was only a small risk that the redemptions would not be completed there were obligations imposed on ci llc by the stock-purchase agreement including those related to potential environmental health and safety liabilities it was reasonable to expect that ci llc would make cash distributions there were transferability restrictions in the operating_agreement the owner of the revocable trust’s interest would have had the ability to force ci llc to distribute most of its assets once the redemptions closed most of ci llc’s assets were liquid within the range burns thought that would reflect a reasonable compromise between a seller and a buyer he therefore opined that the value of the revocable trust’s interest was equal to the pro_rata net asset value of ci llc’s assets minus c analysis of the two approaches one difference between bajaj’s approach and burns’s approach is that burns assumed that the redemptions would occur before koons’s death his children had accepted ci llc’s offer to redeem their interests once these redemptions closed the proportion of votes held by someone owning the revocable trust’s interest would increase from to dollar_figure bajaj 23the redemptions of the children’s interests did not change the revocable trust’s pro_rata share of ci llc’s assets although the fractional_ownership_interest held by the revocable_trust in ci llc rose the value of the assets owned continued disagreed with burns’s assumption that the redemptions would occur he opined that a substantial risk existed that the redemptions might not be consummated his valuation method assumed that the redemptions would not occur to the variable fraction of shares issued he assigned the value this was the ownership share of the revocable_trust without the redemptions the petitioners recognize that p erhaps the biggest difference in dr bajaj’s and mr burns’s analysis is the percentage ownership attributed to the subject interest we agree with burns’s assumption the redemption offers were binding contracts by the time koons died on date ci llc had made written offers to each of the children to redeem their interests in ci llc on date each of the four children had signed an offer letter by date once signed the offer letters required the children to sell their interests in ci llc to ci llc the petitioners argue that the signed offer letters were unenforceable under ohio law because they lacked important terms such as the price at which ci llc would redeem the interests we disagree the offer letters stated that the price pincite continued by ci llc fell because its assets were used to pay the children for the redemptions which the interests in ci llc would be redeemed was equal to each owner’s proportionate share of the value of ci llc’s assets minus its liabilities most of the assets were cash and could be easily valued thus the redemption price of the interests could be easily ascertained under these circumstances a state court would have enforced the signed offer letters see preston v first bank of marietta n e 2d ohio ct app contracts will be enforced where the agreed price though not specifically stated is easily ascertainable by reference to some extrinsic standard had the children reneged ci llc could have successfully sued them for breach of contract furthermore although under ohio law specific performance is available only where there is no adequate remedy at law gleason v gleason n e 2d ohio ct app a court would have ordered specific performance instead of monetary damages because monetary damages would be insufficient to compensate ci llc for breach of the signed redemption offers an essential element of the redemption offers was to remove the koons children from the ownership structure of ci llc therefore the court would have ordered that the children’s interests in ci llc be transferred to ci llcdollar_figure 24specific performance of a contract is required by courts where monetary continued the petitioners also argue that the children did not intend to sell their interests in ci llc after signing the offer letters as support the petitioners refer to a date letter by james b koons in which he complained to his father koons that the terms of the redemption offer felt punitive but the same letter stated i do want to express my gratitude for the exit vehicle it also acknowledged the children would like to be gone the testimony at trial likewise suggests that the children did not want an ownership stake in the company they wanted cash it is apparent that the managers of ci llc also wanted the children removed as owners in short both sides had an incentive to fulfill the terms of the redemption offers after acceptance the children wanted to continued damages is an inadequate remedy see samuel williston a treatise on the law of contracts sec_67 pincite 4th ed assuming then that a valid contract exists and has been broken the general_rule defining the instances where specific performance will be granted may be stated as follows where damages are an inadequate remedy and the nature of the contract is such that specific enforcement of it will not be impossible or involve too great practical difficulties such as long drawn out and extensive supervision equity will grant a decree of specific performance 25the petitioners also point to a statement in the letter that when the board_of managers starts making decisions that benefit themselves over the koons family which they will there will be litigation you can count on it the statement refers to litigation over the managerial decisions that would be made in the future by ci llc’s board_of managers after the redemptions when ci llc would be owned by koons’s grandchildren it does not indicate james b koons’s intention to use litigation to get out of his acceptance of the offer letter sell their interests ci llc wanted to buy them the petitioners’ suggestions otherwise are aptly characterized by the respondent as attempts to create a smokescreen of uncertainty around the redemptions which did not in fact exist as of the valuation_date we agree with other assumptions made by burns burns concluded that a discount for lack of control was not warranted we agree the interest to be valued should be considered a majority interest there should be no discount for lack of control burns also assumed that a member of ci llc with a voting interest could order ci llc to distribute most of its assets although the operating_agreement limited discretionary distributions to of the difference between distributable cash and income_tax distributions this provision could be eliminated by a majority vote of the members see supra p and note such a vote could be cast by a voting interest member acting alone bajaj opined that it would be illegal for the board_of managers to distribute most of the assets of ci llc we disagree bajaj’s conclusion rests in part on a date legal memo opining that ci llc was barred from dissolving and distributing all assets to its members until date but a distribution of most of the assets is different from a distribution of all of the assets in fact sec_9_3 of the spa only required ci llc to own liquid_assets with an aggregate fair_market_value of at least dollar_figure million and maintain a positive net_worth of at least dollar_figure million until date bajaj also did not believe that ci llc’s board_of managers would distribute most of ci llc’s assets because bajaj noted koons had expressed the desire that after his death ci llc should invest its assets in operating businesses koons’s desire may have influenced ci llc’s board_of managers and the trustees of the revocable_trust after his death ci llc’s board_of managers had the authority to manage ci llc’s assets the revocable_trust held a voting interest in ci llc immediately after his death an interest that increased to after ci llc redeemed the interests of koons’s children thereby giving the revocable_trust the power to replace and therefore control the board_of managers of ci llc however the revocable trust’s voting interest in ci llc must be valued not as if it were owned by the revocable_trust but at the price that would be agreed on by a hypothetical buyer and seller sec_20_2031-1 dollar_figure hypothetical buyers and sellers of the revocable trust’ sec_26as we said in 110_tc_530 citations omitted the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the continued interest in ci llc would consider the possibility that ci llc could be forced to distribute most of its assets they would not be wedded to the idea that ci llc should necessarily operate businesses that ci llc could be forced by its majority member to distribute most of its assets suggests a way of establishing the minimum value of the majority interest a majority member who could force ci llc to distribute most of its assets would not sell its membership interest for less than the member’s share of such a distribution see 116_tc_121 a controlling partner who could compel the partnership to sell its assets and distribute the proceeds would not sell the partnership_interest for less than a proportionate share of the value of assets the holder of the interest in ci llc whose voting power would increase from dollar_figure to after the redemptions could receive about dollar_figure million in a distributiondollar_figure thus dollar_figure continued same as the individual characteristics of the actual seller or the actual buyer the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage 27ci llc’s total assets were worth almost dollar_figure million and it was required to retain dollar_figure million of these assets thus ci llc could distribute approximately dollar_figure million dollar_figure million - dollar_figure million to its members multiplying dollar_figure million by results in a potential distribution of dollar_figure million to the holder of the continued million is the minimum sale price of the interest bajaj’s view--that the value of the interest was approximately dollar_figure million--must therefore be rejected burns’s valuation of approximately dollar_figure million is above the minimum dollar_figure million value according to bajaj burns underestimated the effect of the various obligations imposed on ci llc by the spa in arriving at the value of an interest in ci llc bajaj also thought that burns failed to consider that the value of an interest in ci llc would be diminished by the possibility of the cundall lawsuit however we believe burns appropriately took into account the liabilities imposed on ci llc by the spa and the possibility of the cundall lawsuit the spa required ci llc to be liable to pas for various environmental health and safety liabilities as burns reasoned the spa was designed by pas and by the other parties to require ci llc to have enough assets to pay these liabilities ci llc had to maintain dollar_figure million in assets this wa sec_12 of the value of its assets at the time koons died we believe that the dollar_figure million holding requirement was based on pas’s implicit prediction that the liabilities imposed on ci llc by the spa would be far less than dollar_figure million as for the cundall lawsuit that suit continued interest related to conduct by koons dating back to the lawsuit was dismissed as time barred furthermore the suit was not brought until almost a full year after koons’s death under these circumstances the possibility as of the date of death of the future cundall lawsuit does not convince us that burns overvalued the revocable trust’s interest in ci llc even bajaj applied a discount of only to account for among other things the liabilities that might be faced by members of ci llc such as the possibility of a lawsuit by cundall and the liabilities imposed on ci llc by the spa we do not believe that burns underestimated the effect of these liabilities on the value of the interest bajaj also contends that burns ignored the provision in the ci llc operating_agreement that requires a vote to transfer an interest of ci llc to persons not direct descendants of koons bajaj’s contention is belied by a review of burns’s expert report which states there are a number of factors that may influence the size of discounts for lack of marketability for the subject interest there are several elements to considered transferability of member interests article v of the operating_agreement allows for the transfer of a member’s interest with the prior written consent by of the voting members thus burns did consider the transferability restriction in arriving at the marketability discount burns did not consider the transferability restriction to be as significant as did bajaj but this is because burns believed--correctly--that a holder of the revocable trust’s interest in ci llc could eventually force ci llc to distribute most of its assets to its members or control its investment decisions burns also assumed that most of the assets of ci llc would remain liquid this was a reasonable assumption for a cash-rich company controlled by a majority voting member the majority member could order the company to distribute most of its assets the member would therefore require the company to keep most of its assets in liquid form so that they might be distributed or if the member instead permitted the company to invest its assets in operating businesses it would do so only if it expected that these ventures would increase the value of the company beyond the value of a distribution of most of its assets burns did not use a regression equation to determine the marketability discount we do not view this as a fatal defect in burns’s analysis burns’s opinion was based on experience and common sense he convincingly explained why bajaj’s use of the regression equation to predict a marketability discount of the revocable trust’s interest was flaweddollar_figure first bajaj’s regression equation was derived from a data set of companies that earned their profits mainly from active business operations but ci llc had only two small operating businesses second the regression equation explained only one-third of the variation in the valuation discounts in the ownership interests in the companies from which the equation was derived bajaj supra pincite third burns rightly questioned the applicability of the regression equation to ci llc given that all of the transactions involved ownership interests of less than fourth burns convincingly explained that the regression equation used by bajaj systematically overestimated the relationship between block size and the valuation discount the regulatory restrictions on privately-sold stocks impeded the sale of large blocks more than the sale of small blocks therefore the equation bajaj used erroneously attributed valuation discounts to the size of the block rather than to the regulatory restrictions this error caused bajaj to overestimate the marketability discount applicable to the revocable trust’s interest in ci llc which was a relatively large block 28bajaj used a regression equation to arrive at the discount which was the largest of the three discounts he applied after hearing the testimony of both experts we decline to rely on bajaj’s regression equation to determine the value of the revocable trust’s interest in ci llc on the date of koons’s death we agree with burns that the value of the revocable trust’ sec_50 interest in ci llc as of the date of death was dollar_figure dollar_figure to reflect the foregoing decisions will be entered under rule
